United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Mark Coby, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-482
Issued: August 25, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 9, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ August 18, 2008 merit decision denying her recurrence of disability
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
recurrence of total disability from April to June 2007 due to her March 7, 2001 employment
injury.
FACTUAL HISTORY
The Office accepted that on March 7, 2001 appellant, then a 39-year-old letter carrier,
sustained a left hip strain and an Achilles tendon strain due to a fall at work. It subsequently
accepted left sciatica and displacement of a lumbar disc. Appellant returned to light-duty work
at the employing establishment and received compensation.

In August 2004, the Office referred appellant to Dr. Philip Wirganowicz, a Boardcertified orthopedic surgeon, for a second opinion evaluation. In a September 20, 2004 report,
Dr. Wirganonicz reviewed appellant’s medical history and the findings on examination of
appellant. He determined that appellant could work eight hours per day with restrictions to
include lifting up to 25 pounds for up to six hours per day. Appellant could sit for six hours per
day, walk for one hour and stand for one hour.
The Office determined that the opinion of Dr. Wirganowicz conflicted with that of
Dr. Susan Lambert, an attending Board-certified occupational medicine physician, who found a
greater degree of disability. It referred appellant to Dr. Howard Sturtz, a Board-certified
orthopedic surgeon, for an impartial medical examination and opinion on her capacity to work.
In a January 27, 2005 report, Dr. Sturtz opined that appellant could work eight hours per day and
concurred with the medical limitations as outlined by Dr. Wirganowicz.1 He stated:
“The patient’s alleged level of function is quite minimal in which the patient
stated she can only perform these activities 10 to 15 minutes a day. Furthermore,
she claims that bending kills her and she can only lift 5 to 10 pounds. Yet she is
able to work four hours a day. Consequently I believe there is a certain level of
symptom magnification.
“My examination as well as that of other examiners was not particularly
remarkable except for the findings consistent with her having had a previous
impingement of the S1 nerve root. I found no atrophy of her calf which would he
supplied by that nerve root. Furthermore, I found no weakness or positive straight
leg raising test.
“In conclusion, it is my opinion that the patient is capable of working eight hours
a day and apparently has been doing so since Thanksgiving. I believe that she can
safely continue doing so for the indefinite future. It should he noted she is only
taking anti-inflammatory and no real pain medication.”
Appellant returned to work for eight hours a day in a limited-duty job for the employing
establishment on November 22, 2004. The job she accepted indicated that she would do no
driving. The duties of the job were within the work restrictions recommended by
Dr. Wirganowicz and Dr. Sturtz.
On April 2, 2007 appellant stated in a telephone call with an Office claims examiner that
she had been sent home by her employer after refusing to sign a new limited-duty job offer for a
job which required her to drive at work and carry a satchel. She did not believe she could
perform the new limited-duty job because she was not supposed to drive other than to commute
and she could not carry a satchel. Appellant was advised by the Office claims examiner that the
job offer appeared to be consistent with the work limitations as defined by Dr. Sturtz. Neither
Dr. Wirganowicz nor Dr. Sturtz had mentioned any driving limitation or that she could not carry
a satchel.
1

Neither Dr. Wirganowicz nor Dr. Sturtz indicated that appellant should not drive.

2

In an April 11, 2007 letter, the Office advised appellant of the evidence necessary to
establish that she had sustained a recurrence of disability as a result of her medical condition. It
indicated that the weight of medical evidence rested with the medical opinion of the impartial
medical specialist, Dr. Sturtz.
Appellant submitted a statement indicating that Dr. Lambert had imposed work
limitations that made the job offer improper. In a May 14, 2007 report, Dr. Lambert indicated
that she had examined appellant and found her objective and subjective findings to be the same
as when she was examined in September 2004. She indicated that appellant could not drive
other than to commute to and from work.
In a May 29, 2007 decision, the Office denied appellant’s claim for a recurrence of
disability on the basis that the weight of medical evidence rested with the medical opinion of the
impartial medical specialist, Dr. Sturtz. It found that the job offer was in keeping with the
opinion of Dr. Sturtz and was a valid offer with regard to appellant’s limitations. The Office
noted that, while Dr. Lambert had imposed other limitations, she had not provided any medical
reasoning for these limitations. Therefore, appellant had not submitted evidence sufficient to
establish that she was disabled for the limited-duty work offered.
Appellant requested a hearing before an Office hearing representative. At the
May 28, 2008 hearing, she was represented by her attorney. Appellant indicated that she had not
been given a reason for the change in job assignment but believed it was due to her testimony on
behalf of another employee in a dispute he was having with the employing establishment.
Counsel contended that the weight of medical evidence should not be given to Dr. Stutz as his
report was more than two years old. Appellant submitted reports, including a September 28,
2007 report, in which Dr. Lambert reiterated that she could not drive other than to commute to
and from work.
In an August 18, 2008 decision, the Office hearing representative affirmed the May 29,
2007 decision.
LEGAL PRECEDENT
When an employee, who is disabled from the job she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that she can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative, and substantial evidence a recurrence of total disability and
show that she cannot perform such light duty. As part of this burden the employee must show a
change in the nature and extent of the injury-related condition or a change in the nature and extent
of the light-duty job requirements.2 Office procedure provides that a recurrence of disability can
be caused by withdrawal of a light-duty assignment made specifically to accommodate an
employee if the withdrawal is not due to misconduct or nonperformance of job duties.3

2

Cynthia M. Judd, 42 ECAB 246, 250 (1990); Terry R. Hedman, 38 ECAB 222, 227 (1986).

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3b(1)(c) (January 1995).

3

Section 8123(a) of the Act provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”4 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of the Act, to resolve the conflict in the medical
evidence.5 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.6
ANALYSIS
In the present case, appellant returned to work for eight hours per day in 2004 and was
able to continue working until April 2007. At that time, she was presented with a change in job
duties that included driving at work and delivering mail carrying a satchel. Appellant refused to
sign the job offer and stopped work. The Office advised her that the job offer was in keeping
with the medical limitations imposed by the impartial medical specialist, Dr. Sturtz. It advised
appellant that, although the employing establishment had not required her to drive when she first
returned to work, there was in fact no preclusion to her driving according to the reports of either
Dr. Sturtz or Dr. Wirganowicz, a Board-certified orthopedic surgeon who served as a second
opinion physician.
The Board finds that the Office properly determined that there was a conflict in the
medical evidence regarding appellant’s ability to work and referred appellant to Dr. Sturtz for an
impartial medical examination and an opinion on her ability to work. Dr. Sturtz’s wellrationalized January 2005 evaluation represents the weight of the medical evidence with respect
to appellant’s ability to work. He indicated that appellant could lift up to 25 pounds for up to six
hours per day and could sit for six hours per day, walk for one hour and stand for one hour.
Dr. Sturtz explained that these restrictions were supported by appellant’s limited examination
and diagnostic testing findings. These restrictions would not prevent appellant from performing
the duties of the job she was offered in April 2007. Appellant’s attorney argued that Dr. Sturtz’s
evaluation was too old, but there is no probative medical evidence of record showing that
appellant’s condition had changed such that she was totally disabled between April and
June 2007 due to her March 7, 2001 employment injury.
Appellant submitted medical reports in which Dr. Lambert, an attending Board-certified
occupational medicine physician, indicated that she could not drive except to commute to and
from work. However, these reports are not supported by any objective findings or medical
rationale. Dr. Lambert imposed no driving limitations in 2004. In 2007 she reiterated that
appellant’s medical condition and findings had not changed since September 2004. As noted, a
conflict in medical opinion was based, in part, on Dr. Lambert’s opinion in 2004 and resolved by
4

5 U.S.C. § 8123(a).

5

William C. Bush, 40 ECAB 1064, 1975 (1989).

6

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

4

the 2005 opinion of Dr. Sturtz. Under these circumstances, the Board does not find the opinion
of the impartial specialist to be stale. After refusing to sign the job offer, appellant remained off
work until June 2007 when she returned to work contending that she was forced to sign the new
job offer.7 There is no indication that the employing establishment withdrew limited-duty work
or required appellant to work outside of her work limitations. For these reasons, appellant did
not show that she sustained a recurrence of total disability between April and June 2007 due to
her March 7, 2001 employment injury.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a recurrence of total disability between April and June 2007 due to her March 7, 2001
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
August 18, 2008 decision is affirmed.
Issued: August 25, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

There are no medical reports subsequent to her return to work showing an objective worsening of her condition.

5

